DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. Applicant argues that both Davey and Cairo fail to teach a reinforcement spar including “an attachment flange that extends from an outer end of the central post of the reinforcement spar beyond the outer platform and couples to a turbine case included in the gas turbine engine to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil to the turbine case bypassing the outer platform” as disclosed in claim 2 and a substantially similar argument is made for independent claims 11 and 19.  Examiner disagrees.
The previous Office rejection, when referring to Cairo, relies on Fig. 3 to show the main structure of the invention of Cairo and Fig. 3 fails to show the attachment flange(s) as described in the newly amended claims.  Cairo does show these flanges in Fig. 2 and Fig. 2 is an illustration of a gas-turbine engine that may be used with the invention shown in Fig. 3 (Brief Description of the Drawings in col. 2 of Cairo).

    PNG
    media_image1.png
    440
    511
    media_image1.png
    Greyscale

Annotated Fig. 2 of Cairo (7,648,336)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 depends from claim 1 which is a canceled claim, thus rendering claim 22 indefinite.  For purposes of examination, claim 22 is being interpreted as depending from claim 2.
With regard to claim 23, in that claim 23 depends from claim 22, claim 23 is similarly rejected.
Claim 26 discloses “an attachment flange that extends radially away from the inner panel away”.  It is not clear to Examiner what is meant by the phrase “away from the inner panel away”.  For example, it is not known if “inner panel away” means a second inner panel that is away from a first inner panel or if the inner panel is “away” from some other structure.  This ambiguity in the meaning of the phrase renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8, 11, 12, 16 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8,556,581 (Dewey hereinafter) in view of USP 7,648,336 (Cairo hereinafter).
Regarding independent claim 2, Davey teaches a vane assembly for a gas turbine engine, the vane assembly comprising 
an inner platform (13) including an inner panel that defines an inner boundary of a gas path of the gas turbine engine and an inner projection (12a) that extends radially outward away from the inner panel (Fig. 7), 
an outer platform (14) including an outer panel that defines an outer boundary of the gas path of the gas turbine engine and an outer projection (12b) that extends radially inward away from the outer panel and toward the inner platform, the outer platform spaced apart radially from the inner platform to define the gas path therebetween (Fig. 7), 
a ceramic-containing airfoil (4, col. 2, ll. 7-14) that extends radially between the inner platform and the outer platform across the gas path and adapted to receive aerodynamic loads during use of the gas turbine engine (Fig. 2), the ceramic-containing airfoil formed to define a hollow core (Fig. 4), and the ceramic-containing airfoil is arranged around the inner projection and the outer projection to locate the inner projection and the outer projection in the hollow core such that a first portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to the inner platform through the inner projection and to the outer platform through the outer projection during use of the gas turbine engine (col. 4, ll. 3-13), and 
wherein the ceramic-containing airfoil is shaped to define an inner radial end, an outer radial end spaced apart radially from the inner radial end, and a midsection located between the inner radial end and the outer radial end, the inner radial end is arranged around the inner projection of the inner platform, and the outer radial end is arranged around the outer projection of the outer platform (Fig. 2, 4, 5), 
wherein the inner radial end and the outer radial end of the ceramic-container airfoil are separate from the inner platform and the outer platform so that the inner projection and the outer projection support the inner radial end and the outer radial end of the ceramic-containing airfoil to transfer the first portion of the aerodynamic loads applied to the ceramic-containing airfoil (as shown in Fig. 2, 4, and 5, wherein airfoil 4 is shown as a separate structure from the inner and  outer platforms 2 and 3, and discussed in the abstract wherein the airfoil is described as being spaced from the inner and outer rings to allow for expansion), and 
a spar (15) that extends radially between the inner platform and the outer platform through the hollow core of the ceramic-containing airfoil (Fig. 7).
Davey fails to teach a reinforcement spar made from a metallic material that extends radially between the inner platform and the outer platform through the hollow core of the ceramic-containing airfoil and the reinforcement spar includes a central post that extends radially and an engagement flange that extends from the central post toward the ceramic-containing airfoil and supports an interior surface of the ceramic-containing airfoil such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine,
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil,
the outer platform is made from a metallic material, and 
the inner platform is made from a metallic material, and
wherein the reinforcement spar further includes an attachment flange that extends from an outer end of the central post of the reinforcement spar beyond the outer platform and couples to a turbine case included in the gas turbine engine to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil to the turbine case bypassing the outer platform.
Cairo teaches a vane with reinforcement spar (136) made from a metallic material (col. 2, ll. 17-29, col. 3, ll. 27-49) that extends radially between an inner platform and an outer platform, each of which are made of a metallic material (col. 2, ll. 17-29, col. 3, ll. 27-49), through a hollow core of an airfoil (Fig. 3) and the reinforcement spar includes a central post (at 136 in Fig. 3) that extends radially and an engagement flange (137) that extends from the central post toward the ceramic-containing airfoil (Fig. 3) and supports an interior surface of the ceramic-containing airfoil (col. 3, ll. 27-49) such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine (col. 3, ll. 27-49),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (at the top and bottom of spar 136 in Fig. 3) and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil (at 137 in Fig. 3), and
wherein the reinforcement spar further includes an attachment flange that extends from an outer end of the central post of the reinforcement spar beyond the outer platform and couples to a turbine case included in the gas turbine engine to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil to the turbine case bypassing the outer platform (see Annotated Fig. 2 of Cairo above).
  Davey goes on to teach that providing internal support structures for its airfoil prevents unwanted movement (“twisting” col. 4, ll. 37-39) while still allowing for thermal expansion of the airfoil (col. 4, ll. 37-44).  Cairo also teaches providing an internal support structure in the form of spar 136 and bulkhead 136 which prevent unwanted movement of its airfoil (“reducing vibration” col. 3, ll. 45-49).  Therefore, because both Davey and Cairo are directed towards internal supports for airfoils and Cairo teaches providing a support at the radial midpoint of the airfoil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Davey by including a spar with support at the midpoint of the airfoil in order to further prevent unwanted movement of the airfoil during operation (Cairo col. 3, ll. 45-49).
Regarding independent claim 11, Davey as modified by Cairo teaches a vane assembly for a gas turbine engine, the vane assembly comprising:
an inner platform (Davey 2) that includes an inner panel that defines an inner boundary of a gas path of the gas turbine engine and an inner projection (6a) that extends radially outward away from the inner panel (Davey Fig. 5), 
an outer platform (Davey 3) spaced apart radially from the inner platform to define the gas path therebetween, the outer platform includes an outer panel that defines an outer boundary of the gas path of the gas turbine engine and an outer projection (Davey 6b) that extends radially inward away from the outer panel and toward the inner platform Davey (Fig. 5), and 
an airfoil (Davey 4) located radially between the inner panel and the outer panel and the airfoil formed to define an outer surface that faces the gas path (Davey Fig. 2) and an inner surface that defines a hollow core (Davey col. 3, ll. 66 to col. 4, ll. 2), the outer and inner surfaces of the airfoil extend continuously between an inner radial end of the airfoil and an outer radial end of the airfoil spaced apart radially from the inner radial end (Davey Fig. 4, 2), 
wherein the inner projection and the outer projection are located in the hollow core so that the inner radial end is arranged around the inner projection of the inner platform and the outer radial end is arranged around the outer projection of the outer platform to couple the airfoil with the inner platform and the outer platform (Davey col. 4, ll. 3-13), and 
a reinforcement spar (Cairo 136) made from a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49) that extends radially between an inner platform and an outer platform, each of which are made of a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49), through a hollow core of an airfoil (Cairo Fig. 3) and the reinforcement spar includes a central post (Cairo at 136 in Fig. 3) that extends radially and an engagement flange (Cairo 137) that extends from the central post toward the ceramic-containing airfoil (Cairo Fig. 3) and supports an interior surface of the ceramic-containing airfoil (Cairo col. 3, ll. 27-49) such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine (Cairo col. 3, ll. 27-49),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (Cairo at the top and bottom of spar 136 in Fig. 3) and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil (Cairo at 137 in Fig. 3), and
wherein the reinforcement spar further includes an attachment flange that extends from an outer end of the central post of the reinforcement spar beyond the outer platform and couples to a turbine case included in the gas turbine engine (see Annotated Fig. 2 of Cairo above).
Regarding independent claim 19, Davey as modified by Cairo teaches a vane assembly for a gas turbine engine, the vane assembly comprising 
an inner platform (Davey 13) including an inner panel that defines an inner boundary of a gas path of the gas turbine engine and an inner projection (Davey 12a) that extends radially outward away from the inner panel (Davey Fig. 7), 
an outer platform (Davey 14) including an outer panel that defines an outer boundary of the gas path of the gas turbine engine, the outer platform spaced apart radially from the inner platform to define the gas path therebetween (Davey Fig. 7), 
a ceramic-containing airfoil (Davey 4, col. 2, ll. 7-14) that extends radially between the inner platform and the outer platform across the gas path and adapted to receive aerodynamic loads during use of the gas turbine engine (Davey Fig. 2), the ceramic-containing airfoil formed to define a hollow core (Davey Fig. 4), and the ceramic-containing airfoil is arranged around the inner projection and the outer projection to locate the inner projection and the outer projection in the hollow core such that a first portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to the inner platform through the inner projection and to the outer platform through the outer projection during use of the gas turbine engine (Davey col. 4, ll. 3-13), and 
wherein the ceramic-containing airfoil is shaped to define an inner radial end, an outer radial end spaced apart radially from the inner radial end, and a midsection located between the inner radial end and the outer radial end, the inner radial end is arranged around the inner projection of the inner platform, and the outer radial end is arranged around the outer projection of the outer platform (Davey Fig. 2, 4, 5), 
wherein the inner radial end and the outer radial end of the ceramic-containing airfoil are separate from the inner platform and the outer platform so that the inner projection and the outer projection support the inner radial end and the outer radial end of the ceramic-containing airfoil to transfer the first portion of the aerodynamic loads applied to the ceramic-containing airfoil (Davey, as shown in Fig. 2, 4, and 5, wherein airfoil 4 is shown as a separate structure from the inner and  outer platforms 2 and 3, and discussed in the abstract wherein the airfoil is described as being spaced from the inner and outer rings to allow for expansion), and 
a spar (Davey 15) that extends radially between the inner platform and the outer platform through the hollow core of the ceramic-containing airfoil (Davey Fig. 7).
a reinforcement spar (Cairo 136) made from a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49) that extends radially between an inner platform and an outer platform, each of which are made of a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49), through a hollow core of an airfoil (Cairo Fig. 3) and the reinforcement spar includes a central post (Cairo at 136 in Fig. 3) that extends radially and an engagement flange (Cairo 137) that extends from the central post toward the ceramic-containing airfoil (Cairo Fig. 3) and supports an interior surface of the ceramic-containing airfoil (Cairo col. 3, ll. 27-49) such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine (Cairo col. 3, ll. 27-49),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (Cairo, at the top and bottom of spar 136 in Fig. 3) and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil (Cairo at 137 in Fig. 3), and
wherein the reinforcement spar further includes an attachment flange that extends from a first end of the central post of the reinforcement spar beyond the first platform and couples to a turbine case included in the gas turbine engine to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil to the turbine case bypassing the first platform (see Annotated Fig. 2 of Cairo above).
Regarding claims 3, 4, 5, 8, 12, 16, 20, and 21, Davey as modified by Cairo teaches the vane assemblies of claims 2, 11, and 19 (see above), 
wherein the ceramic-containing airfoil has an outer surface adapted to interact with gases flowing through the gas path during use of the gas turbine engine and an inner surface that defines the hollow core and the entire outer surface of the ceramic-containing airfoil is located in the gas path (Davey Fig. 4) (claim 3),
wherein the entire outer surface of the ceramic-containing airfoil is exposed to the gas path (Davey Fig. 2) (claim 4),
wherein the outer surface extends continuously between the outer radial end and the inner radial end (Davey Fig. 2) (claim 5),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (Cairo Fig. 3) (claim 8 and 16),
wherein the entire outer surface of the airfoil is located radially between the inner panel and the outer panel (Davey Fig. 2) (claim 12),
wherein the ceramic-containing airfoil extends between a first radial end and a second radial end that is spaced apart radially from the first radial end to locate a midsection of the ceramic-containing airfoil therebetween and at least one of the first radial end and the second radial end is exposed to the gas path (Davey Fig. 2) (claim 20),
wherein the reinforcement spar includes a central post (Cairo 136) that extends radially and an engagement flange (Cairo 137) that extends from the central post toward the ceramic-containing airfoil (Cairo Fig. 3), the engagement flange engages the midsection of the ceramic-containing airfoil, and the reinforcement spar is spaced apart from the ceramic-containing airfoil at the first radial end and the second radial end of the ceramic-containing airfoil (Cairo Fig. 3) (claim 21).
Regarding claims 22 (insofar as claim 22 is definite) and 24, Davey as modified by Cairo teaches the vane assemblies of claims 2 and 11 (see above), wherein the inner platform (13) further includes at least one inner attachment flange (see Annotated Fig. 2 of Cairo above) that extends radially inward from the inner panel away from the inner panel and engages a combustor case included in the gas turbine engine to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil from the inner platform to the combustor case.
Regarding claims 23 (insofar as claim 22 is definite) and 25, Davey as modified by Cairo teaches the vane assemblies of claims 2 and 11 (see above), wherein the outer platform (14) further includes outer attachment flanges (see Annotated Fig. 2 of Cairo above) that each extend from the outer panel away from the inner platform to engage the turbine case to transfer the first portion of the aerodynamic loads applied to the ceramic-containing airfoil from the outer platform to the turbine case.
Regarding claim 26 (insofar as claim 26 is definite), Davey as modified by Cairo teaches the vane assembly of claim 19 (see above), wherein the second platform includes a second panel that defines a second boundary of the gas path of the gas turbine engine and an attachment flange that extends radially away from the inner panel away and engages a combustor case included in the gas turbine engine to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil from the second platform to the combustor case (see Annotated Fig. 2 of Cairo above).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,556,581 to Davey in view of US 7,648,336 to Cairo and in further view of US 7,452,189 to Shi et al. Davey as modified by Cairo teaches the vane assembly of claim 8 (see above), but fails to teach a seal located between the engagement flange of the reinforcement spar and the ceramic- containing airfoil.
Shi et al. teaches a turbine vane with seals (53, 54, 80, 82) located between a spar and airfoil shell (Fig. 1, col. 3, Il. 2-4, 17-19).
Shi et al. also teaches that seals allow for proper positioning of an airfoil shell with relation to a spar (col. 3, Il. 2-4), as well as allow for tailoring the pressure of the shell’s inner cavity in order to reduce stresses (col. 3, Il. 54 - col. 4, Il. 20). Because Davey as modified by Cairo also teaches a turbine vane with a spar and airfoil shell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Davey as modified by Cairo by utilizing seals between the spar and shell for the purposes of positioning of an airfoil shell with relation to a spar, as well as allow for tailoring the pressure of the shell’s inner cavity in order to reduce stresses (Shi et al. col. 3, Il. 2-4, col. 3, Il. 54 - col. 4, Il. 20).
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,556,581 to Davey in view of US 7,648,336 to Cairo and in further view of US 3,810,711 to Emmerson et al. Davey as modified by Cairo teaches the vane assembly of claims 2 and 11 (see above), but fails to teach that the reinforcement spar is coupled with the outer platform by a bicast joint and coupled with the inner platform by a bicast joint.
Emmerson et al. teaches a turbine vane (col. 2, ll. 8-9) comprising a spar (col. 1, ll. 49-51), wherein the vane components are attached by bicast joints (col. 6, ll. 3-9).
Emmerson et al. also teaches that using bicast joints isolates the joint between components so that it is not subject to oxidation and fatigue failure (col. 1, ll. 57-62).  Therefore, because both Davey and Emmerson et al. teach turbine vanes with an internal spar and airfoil connected to inner and outer platforms, and Emmerson et al. teaches that it is beneficial to use bicast joints to attach the platforms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Davey as modified by Cairo by attaching the platforms with bicast joints as taught by Emmerson et al. in order to protect the joints from oxidation and fatigue failure (Emmerson et al. col. 1, ll. 57-62).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745